Citation Nr: 1233680	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-00 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a sleep disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from December 1964 to October 1968.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a previous October 2008 issuance, the Board denied a claim for service connection for a psychiatric disability other than PTSD. The remaining claims for service connection on appeal were remanded for further evidentiary development.  On additional consideration of this case, the Board issued another remand                   in October 2010.

More recently, the record reflects that effective September 2012 the Veteran confirmed that The American Legion is his recognized accredited representative before the Board, as there was previously some discrepancy as to whether or not this organization, or a private attorney was his representative. The Veteran has provided an updated VA Form 21-22 indicating the current status of his representation, and The American Legion has duly provided written argumentation with regard to the present appeal. 

Presently, the Board decides the claim for service connection for PTSD. The issue of service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action         is required on his part. 


FINDING OF FACT

The most competent and probative evidence of record does not establish a current clinical diagnosis of PTSD. 

CONCLUSION OF LAW

The criteria are not met for service connection for PTSD. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through the VCAA notice correspondence dated from June 2003 through November 2008, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Moreover, an addendum to the latest VCAA letter provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the initial VCAA notice correspondence was issued prior to the January 2004 RO rating decision adjudicating the Veteran's claim, and therefore comported with the standard for timely notice. However, the January 2005 and November 2008 notice correspondence was issued to the Veteran following the RO rating decision on appeal, and technically did not meet the definition for what constitutes timely notice. This notwithstanding, the Veteran has had the opportunity to respond to    the subsequent VCAA correspondence before issuance of the October 2011 Supplemental SOC (SSOC) continuing the denial of his claim. Moreover, there       is no indication of any further available information or evidence to obtain to support the Veteran's claim. Thus, the Veteran has had the full opportunity to participate in the adjudication of this claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining service treatment records (STRs), personnel records and VA outpatient records. The Veteran has undergone VA Compensation and Pension examination regarding the issue of service connection for PTSD.             38 C.F.R. § 3.159(c)(4). In furtherance of his claim, the Veteran provided several personal statements, and lay statements from other individuals. He declined the opportunity to testify at a hearing. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2012).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the veteran's stressor is unrelated to participation in combat, then his lay testimony, in and of itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records. See Cohen, 10 Vet. App. at 146-47. See also Moreau v. Brown,           9 Vet. App. 389, 394-95 (1996). The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third-party individuals.      See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and     M21-1, Subch. XII, para 50.45(d) (1989)).

Apart from the above provisions, there is a recent regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (to be codified at 38 C.F.R. § 3.304(f)). The new regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

Upon a comprehensive review of the record as it stands, the Board is constrained to deny the Veteran's claim for service connection for PTSD. The underlying basis for this determination comprises the lack of a confirmed clinical diagnosis of the psychiatric condition claimed, following repeated and in-depth psychological evaluation on two VA Compensation and Pension examinations. In so finding,      the Board is cognizant of the fact that the Veteran has identified several in-service stressors associated with his military service in Vietnam, and that there are various items of supporting evidence for the actual occurrence of these events. There is         at least some objective support for a verified in-service stressor. Nonetheless, the first and fundamental requirement for service connection in this instance, that of a confirmed diagnosis of PTSD, has not been met.  

To begin with, the Board acknowledges that the Veteran has described numerous stressful incidents in connection with his period of Vietnam service. This includes having witnessed a severe tornado event while on temporary leave in the  continental U.S., and while in Vietnam observing body bags lined up in a row on an airplane tarmac, observing U.S. air attacks on surrounding areas and worrying about the possibility of a "friendly fire" mistaken attack incident, and having experienced an attack from a cobra snake hiding under building construction materials which  the Veteran successfully fended off, killing the snake. Also described by the Veteran were incidents from Vietnam in which he was subjected to enemy sniper fire, had observed a severely damaged Pan Am commercial aircraft along a runway, and listened to enemy propaganda in the form of a radio broadcast of "Hanoi Hanna" reading off his name amongst others as being considered a target of the enemy.
The Veteran has also provided the lay statements of other individuals with whom he served attesting to their recollections of the incidents involving having observed body bags on an airplane tarmac, and having witnessed the destruction or near destruction of a Pan Am commercial aircraft along a runway. Consequently, it is plausible that the Veteran could establish a verified in-service stressor in this case.

As to the relevant medical history, the September 2001 correspondence from           Dr. J.F., private physician, indicated that the Veteran had symptoms consistent with PTSD, and needed treatment for this as soon as possible. According to the physician, alcohol was an issue for the Veteran as well.

The July 2003 letter from a VA Vet Center counselor states that the Veteran presented with the request for assistance with described symptoms of PTSD resulting from his experiences in Vietnam. He reported having serious problems with anger control, isolation, avoidance and intrusive thoughts of Vietnam and sleep disturbance. According to the counselor, the Veteran had been assessed as having PTSD symptoms from his Vietnam experiences. The Veteran had been treated with individual counseling and group therapy focusing on reducing stress and symptoms of PTSD. The Veteran was considered to have made some progress, but his symptoms remained serious to moderate at that time.

Thereafter, the Veteran underwent VA Compensation and Pension examination in July 2009 by a psychologist, which included a medical history review and review of the claims file. It was indicated that the Veteran was on anti-psychotic and anti-depressant medications. He reported sleep difficulties, mild to moderate in severity, over several years. He denied significant depression or anxiety. He described some irritability. On a mental status interview, the Veteran had unremarkable psychomotor activity, spontaneous speech, cooperative attitude, appropriate affect, anxious mood, proper orientation, unremarkable thought process, normal memory function, no delusions or hallucinations, no panic attacks, and no homicidal or suicidal thoughts. Impulse control was good, and there was ability to maintain minimum personal hygiene. There was mention of inappropriate behavior, but no further explanation as to exactly how this manifested. The diagnosis given was alcohol dependence. 

Upon VA re-examination in November 2010 by the same evaluating psychologist, the Veteran reported depressed mood, anhedonia, sleep impairment, reduced appetite, loneliness and apathy about living. Depressive symptoms were daily, moderate, and at least a year in duration. The Veteran reported that alcohol use was frequent and he was drinking two to three glasses of whiskey every night. A mental status evaluation was completed which generally showed no abnormalities, other than a report of auditory hallucinations of voices in which the Veteran could not make out the content. Recent memory was mildly impaired, but otherwise there were no memory difficulties. The VA examiner then noted several of the Veteran's claimed stressors. The examiner then considered the specific criteria for service connection for PTSD, observing that there was present persistent re-experiencing of traumatic events from service, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal. However, the examiner declined to find that the Veteran's condition caused clinically significant distress or impairment in social, occupational or other important areas of functioning. As to length of remissions and capacity for adjustment during remission, length of remissions was not applicable as the diagnosis of PTSD could not be made, nor could there be ascertained a link or nexus between in-service stressors and the Veteran's current symptoms.                He reported variable frequency of nightmares and intrusive memories. He reported mild avoidance behaviors. The symptoms that could not be linked included loss of interest, social withdrawal, sleep impairment, irritability and difficulty concentrating. It would require speculation to link these symptoms to his alleged stressor events. There were insufficient symptoms to support a PTSD diagnosis. Various psychometric test results were below the cut-off for a diagnosis of PTSD. The results of one particular test, the SIMS were significantly elevated above the recommended cutoff score for the identification of malingering. The Veteran endorsed a high frequency of symptoms that were highly atypical in patients with genuine psychiatric or cognitive disorders raising the suspicion of malingering.    

The diagnosis given was alcohol dependency; and depressive disorder, not otherwise specified (NOS). According to the VA examiner, heavy alcohol use might produce or exacerbate depressive symptoms through the direct pharmacological effects of alcohol use. Even moderate doses of alcohol could reduce the availability of tryptophan which was a precursor to serotonin, and low serotonin levels had been implicated in the etiology of depression. Secondary alcohol abuse could produce or exacerbate depressive symptoms indirectly through its effects on the psychosocial functioning of the individual. 

The VA examiner further commented that PTSD was not found, as the test results and interview did not support the diagnosis of PTSD. Furthermore, the SIMS psychometric test was administered and the Veteran endorsed unusual symptoms and atypical symptoms which suggested the likelihood of malingering. Given these results the accuracy and validity of his self-reported symptoms was in question. Furthermore, the Veteran's chronic alcohol dependency and reported depressive symptoms could explain many of the symptoms that he construed to be attributed to PTSD. 

Given its objective consideration of the foregoing, the Board finds that the most convincing medical evidence available effectively rules out a current clinical diagnosis of PTSD. It is recognized that there were some early diagnoses of PTSD of record, but nonetheless, the more informed, well-reasoned and better supported assessments of a VA psychologist instead rule out the presence of the condition claimed. 

Where there are divergent medical opinions of record, it is the province of              the Board to weigh these opinions, and their underlying bases, and determine which to accept as the most persuasive. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider and evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances). See also Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 229, 233 (1993). In so doing, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another. Evans, 12 Vet. App. at 31. See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In this instance, the Board has before it the opinion of a qualified VA psychologist, the November 2010 VA examiner, determining that the Veteran's current mental health profile consists of alcohol dependency and depressive disorder, NOS, and ruling out a diagnosis of PTSD. The VA examiner arrived at this conclusion             by application of the criteria for a PTSD diagnosis under the DSM-IVR, and observing that several of these criteria were not met. The examiner then completed various forms of psychometric testing upon the Veteran, and found that                   the Veteran's responses did not fall within the purview of the PTSD diagnosis, and even in one instance showed atypical answers corresponding to malingering. Moreover, apart from the categorization and quantification of the symptoms shown, the Veteran had a demonstrable pattern of alcohol abuse which presented an alternative etiology for several of the depressive-type symptoms of which              the Veteran had reported over time. The VA examiner considered the Veteran's chronic alcohol dependency and reported depressive symptoms to explain many of the symptoms that the Veteran himself had construed to be associated with PTSD. The preceding conclusion was founded upon objective review of the medical history, psychometric testing, and detailed analysis of the case history presented. See generally, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).

By comparison, the medical evidence that would otherwise favor a diagnosis of the condition claimed carries substantially less probative weight. The September 2001 private physician's statement that the Veteran "had symptoms consistent with PTSD" is less than definitive, as it falls short of providing an actual diagnosis of PTSD. Nor did this physician indicate any background in mental health diagnosis and treatment as to further lend credibility and probative value to his observations. Nor is there any discussion of the factual underpinnings or psychological findings that led to this conclusion. 

The July 2003 letter from a VA Vet Center counselor provides a less equivocal assessment of PTSD, but nonetheless also lacks the same degree of thoroughness and individualized case history review as the more recent VA examiner's pronouncement. It does not appear that the Vet Center counselor conducted an itemized inventory of the specific criteria for PTSD. There was no reference to any psychometric testing, which in the more recent VA examination was a major factor in clarifying the Veteran's actual diagnostic profile. There also is no objective indication of anywhere as near a searching and thorough mental status interview and evaluation as conducted by the VA examiner, who twice had the opportunity to evaluate the Veteran in this case.

In light of its grounding in the individualized case history, governing diagnostic criteria and objective psychometric testing procedures, the Board affords greater probative weight to the VA examiner's conclusion on the subject of the appropriate diagnosis in this case, in determining that a diagnosis of PTSD does not apply. 
Pursuant to VA law, the first essential criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). Absent a present disability, service connection cannot be substantiated. That is the case here, in that the Veteran is shown in all likelihood not to presently experience the condition of PTSD. It follows that while there may be a verified stressor of record, further inquiry into that subject is unnecessary, as there is no corresponding diagnosis of PTSD to which that stressor may be etiologically linked.

The Veteran's own assertions have also been afforded appropriate weight however, as he is a layperson, he cannot competently offer a self-diagnosis of PTSD, inasmuch as this diagnosis requires clinical expertise and judgment and is a matter not within the purview of lay observation. Rather, consistent medical evidence is needed to support the diagnosis of the condition claimed. See Grottveit v. Brown,        5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for PTSD. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Entitlement to service connection for PTSD is denied.



REMAND

Unfortunately, a remand of the claim for service connection for a sleep disorder          is required before issuance of a final decision upon this matter.

In pertinent part, the Veteran's service treatment records include a clinical record dated from May 1967 indicating the complaint "can't sleep at night, no personal problems." The impression given was anxiety tension state, and the Veteran was prescribed anti-anxiety pills. 

On his September 1968 military separation examination, the Veteran checked the proper designation on the examination report for "frequent trouble sleeping." In the physician's summary portion of the examination report was noted frequent trouble sleeping since 1966, attributed to "nerves," with no complications or sequelae.

In connection with the present claim, the June 2009 VA Compensation and Pension examination by a psychologist set forth the opinion that the Veteran's alleged sleep impairment was less likely than not related to service, the essential rationale being that the Veteran's main diagnosis was alcohol dependence and any sleep or depressive symptoms were inextricably linked to this primary problem.

In its October 2010 remand, the Board found this opinion inadequate, because it was unclear whether the VA examiner reviewed the pertinent service treatment records, particularly where the STRs referenced specific complaints of trouble sleeping in service.

Upon re-examination of the Veteran in November 2010 (by the same VA psychologist), the following opinion was given:

	Regarding the etiology of his insomnia, it is well known in the medical
	literature that alcohol use can interrupt the sleep cycle and that individuals
	tend to wake back up after the alcohol is metabolized. It is the examiner's
	opinion that his reported sleep problems are related to his chronic alcohol
	use. The service medical records have a notation in May 12, 1967 that he 
	complained to a med tech of "can't sleep at night, no personal problems." 	The next medical record in the C-file that even mentioned insomnia was in 
	February 1998. This is over 30 years later and there is no objective medical
	evidence of a chronic insomnia diagnosis by a mental health practitioner to
	link the notation from 1967 to 1998 to indicate a chronic condition 	developed and was maintained.  (emphasis added)

The updated medical nexus opinion does reflect review of the Veteran's STRs,    but regrettably, not completely. Whereas the VA examiner obviously reviewed the claims file, he nonetheless overlooked the September 1968 military separation examination upon which the Veteran had noted frequent trouble sleeping for two years. The Board cannot say how the VA examiner's opinion would be impacted by consideration of this fact, if at all. Nonetheless, to ensure accuracy of the record,           a supplemental opinion from the examiner is required that takes into account all of the relevant service medical history. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).    

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should return the claims folder to the examiner who conducted the VA examination of November 2010 and request a supplemental opinion.        The VA examiner is requested to review the contents of the Veteran's claims file. The VA examiner is then requested to provide another opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep impairment is etiologically related to his military service taking into consideration the documented medical history,                  to specifically include consideration of the Veteran's September 1968 military separation examination (and notation of sleep problems therein). The VA examiner should also specifically indicate consideration of          the Veteran's competent lay assertions of continuity of symptomatology of sleep difficulties from service discharge to the present time period. 

Provided that the November 2010 VA examiner is not available, or is no longer employed by VA, obtain a medical opinion from another examiner that addresses the inquiries set forth above regarding the disability claimed.

2. The RO/AMC should then review the claims file.        If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,        11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim for service connection for a sleep disorder based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


